Opinion by
Mr. Justice McGowan,
Costs embraced in a junior judgment recovered on an obligation contracted prior to the Constitution of 1868, must be postponed to the senior judgment on a debt against which a homestead might have been claimed. In this case the debtor was the head of a family, but the sale was made by the sheriff without any demand for homestead. The land consisted of 213 acres on which the debtor resided, and he had no other real property. It was sold by the sheriff for f 160.
Judgment of the Circuit Court (Izlar, J.), affirmed.